Citation Nr: 0122128	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  96-04 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from February 1968 to February 1971, to include service 
in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision that 
denied the benefits sought on appeal.  The veteran timely 
appeal the denial to the Board.  For the reasons explained 
below, the Board has characterized the veteran's claim for 
service connection for PTSD as an original claim.

Although the veteran was scheduled for a Board hearing in 
Washington, DC, in March 2001, he failed to report to the 
hearing.

The Board notes that by a December 1999 statement, the 
veteran raised the issues of entitlement to service 
connection for liver disease as secondary to Agent Orange 
exposure, and entitlement to service connection for a 
disability manifested by bleeding as secondary to Agent 
Orange exposure.  The RO has not adjudicated these issues and 
they are not properly before the Board; hence, they are 
referred to the RO for appropriate action.

Furthermore, the Board notes that in August 2000, the RO 
denied claims for service connection for a right knee 
disability, for arthritis of the left knee, and for left ear 
hearing loss, as well as a claim for compensation under 
38 U.S.C.A. § 1151 for a broken vertebra of the back, as not 
well grounded.  Currently, the RO is in the process of 
readjudicating claims denied as not well grounded between 
July14, 1999 and the November 9, 2000 date of enactment of 
the Veterans Claims Assistance Act, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (which, among other things, eliminates the 
well-grounded claim requirement, and redefines the 
obligations of VA with respect to the duties to notify and 
assist a claimant).  See VBA Fast Letter 00-87 (November 17, 
2000).  Hence, these matters are referred to the RO for 
appropriate action. 


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.  Following preliminary review of 
the claims files, the Board finds that additional development 
with respect to the merits of the claim for service 
connection for PTSD is warranted.

Historically, the Board notes that in 1988, a claim of 
service connection for PTSD was ultimately disallowed by the 
RO because of the veteran's failure to cooperate and report 
for a physical examination.  The veteran was notified of the 
disallowance in a July 1988 letter.  Under 38 C.F.R. § 3.158, 
where the veteran fails without adequate reason to respond to 
an order to report for a VA examination within one year after 
the date of the request, the claim will be considered 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  Therefore, 
because the veteran failed to report for an April 1988 VA 
psychiatric examination, the 1988 claim should be construed 
as an abandoned claim.  Consequently, the veteran's 1995 
claim of service connection for PTSD is a new claim.  See 
38 C.F.R. § 3.158.

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
3.304(f) (2000).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (2000); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and  
"consistent with circumstances, conditions or hardships of 
service."  See  38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborates his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

In this case, the veteran has been diagnosed as having PTSD.  
Specifically, a June 1995 VA examination report notes a 
diagnosis of PTSD.  The veteran has described stressful 
events from his service in statements received in 1995, 1999 
and 2000 as well as during an October 1999 personal hearing.  
These stressful events include: almost crashing on his 
Graniff Airlines flight to Vietnam in April 1969; witnessing 
a rocket go off next to him on Marble Mountain in April or 
May 1969; coming under a small ground attack at Hill 55 in 
July 1969; flying in a helicopter on a CH53 regular flight 
from Marble Mountain to LZ Baldy in October or November 1969 
and coming under small arms fire, which hit the person 
sitting next to him; witnessing a missile and mortar attack 
on the movie theater at Marble Mountain shortly after his 
arrival in Vietnam in April 1969; seeing someone he was 
training from the First Airborne in the Army get his face 
torn off by helicopter blades; taking ground fire while 
driving fuel trucks; and working in grave registration for 
one day in November 1969.  However, the current record does 
not confirm these assertions.  

The veteran's service personnel records show that he had 
service in Vietnam from April 1969 to March 1970.  His 
occupational specialty was noted to be a motor vehicle 
operator.  Service personnel records list his decorations and 
citations received as: National Defense Service Medal; 
Vietnam Service Medal; and Vietnam Campaign Medal.  As this 
evidence does not clearly establish that the veteran engaged 
in combat with the enemy, additional development as to either 
combat service or the occurrence of specific in-service 
stressful experiences is needed.  

In March 1998, the RO attempted to verify the occurrence of 
the veteran's claimed in-service experiences with the Marine 
Corps; however, it appears that only the veteran's service 
personnel records and his 1995 statements were provided to 
that office.  In an April 1998 letter, the Marine Corps 
indicated that the information received from the RO was 
insufficient for the purpose of conducting meaningful 
research with respect to the claimed stressors.  

During an October 1999 personal hearing, the veteran provided 
more detailed information as to his alleged stressors.  The 
veteran also further described his alleged stressors in 
statements received by the RO in December 1999 and January 
2000.  Another request was made of the Marine Corps to verify 
the veteran's stressors in March 2000; however, it appears 
that no additional information regarding the veteran's 
alleged stressors was provided to that office.  In an April 
2000 letter, the Marine Corps responded that the RO's 
correspondence failed to provide information sufficient for 
the purpose of conducting any meaningful research on the 
veteran's behalf.  There is no indication that the RO 
provided any follow-up information to the Marine Corps.  

The Board acknowledges that the RO has attempted to verify 
the veteran's reported combat action and in-service stressful 
experiences.  However, in view of the foregoing, and to 
ensure that the veteran is given every consideration with 
respect to the instant appeal, the Board finds that further 
development with respect to the merits of the claim for 
service connection for PTSD is warranted.

The RO should attempt to obtain any additional information 
from the veteran regarding the alleged combat action/in-
service stressful events.  Since there is no legal 
requirement that either combat action or the occurrence of 
specific in-service stressful experiences must be established 
only by official records, the veteran should also be invited 
to statements from former service comrades or others that 
establish his alleged combat service or the occurrence of his 
claimed in-service stressful experiences.  See Gaines v. 
West, 11 Vet. App. 353, 359 (1998); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994) .  However, even if the veteran fails to provide 
additional information or evidence, the RO should undertake 
all necessary development to attempt to corroborate the 
claimed combat action and/or specifically claimed events 
independently.  The Board would emphasize, however, that 
requiring corroboration of every detail, including the 
veteran's personal participation [in the claimed event(s)], 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).

In the event that, upon completion of the above requested 
development (and any other development deemed warranted by 
the record), either combat participation (to which a 
purported stressor is related) or a specific in-service 
stressful experience is corroborated, the veteran should 
undergo further examination for the purposes of determining 
whether the corroborated in-service event(s) is sufficient to 
constitute a stressor underlying a diagnosis of PTSD.

The Board also finds that, following preliminary review of 
the veterans claims file, the claim for service connection 
for a skin disorder as a result of exposure to Agent Orange 
must also be remanded for additional development.

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed to an herbicide agent, 
unless affirmative evidence establishes that the veteran was 
not exposed to any such agent during service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2000).  

Thus, service connection may be presumed for residuals of 
exposure to Agent Orange by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. § 3.307(a)(6) (2000).  Secondly, the veteran must 
be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e). See McCartt v. West, 12 Vet. App. 164 
(1999); Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  The 
disorders listed at 38 C.F.R. § 3.309(e) are as follows: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2000).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
41442-41449 (August 8, 1996).

Service connection for residuals of exposure to Agent Orange 
also may be established by showing that a disorder resulting 
in disability or death is, in fact, causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. 
§ 3.303.

In the case at hand, the veteran's period of active duty from 
February 1968 to February 1961 included service in Vietnam.  
Service medical records are negative for complaints or 
findings related to a skin disorder.  Post-service treatment 
records include a July 1995 VA examination report, wherein 
the veteran reported a history of skin rash with pruritus 
since 1973.  Examination revealed some nonspecific pigmentary 
changes, some spider telangiectatictasias or spider 
hemangiomas on the trunk and some small seborrheic keratoses 
on the lower extremities; diagnosis was nonspecific 
dermatitis.  In addition, an October 1997 hospitalization 
report from St. Joseph Hospital notes findings of excoriated 
skin of the scalp.  A September 1999 VA outpatient treatment 
record notes findings of a 1-centimeter excoriated lesion; 
assessment was nevus-causing discomfort.  In addition, during 
an October 1999 personal hearing, the veteran reported that 
he had been diagnosed with skin cancer by both the 
Coatesville VA Medical Center and by his private physician.  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

There is currently no evidence that the veteran has been 
diagnosed with any of the skin conditions for which service 
connection, on a presumptive basis, as due to Agent Orange 
exposure, is available.  However, as indicated above, direct 
service connection is also a means of establishing the 
veteran's claim, and there is currently no medical evidence 
addressing the relationship, if any, between any current skin 
disability, and any in-service injury or disease, to include 
alleged Agent Orange exposure therein.  Accordingly, and in 
view of the heightened duties imposed by the Veterans Claims 
Assistance Act of 2000, the Board determines that the RO 
should arrange for the veteran to undergo appropriate VA 
medical examination to obtain such an opinion.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.

Prior to arranging for the veteran to undergo any further 
examinations, the RO must obtain and associate with the 
claims files all outstanding pertinent medical records from 
any source(s) or facility(ies) identified by the veteran, to 
specifically include any records from VA facilities or other 
governmental entities.  In this case, the record reflects 
that the veteran has received medical treatment at the 
Lebanon VA Medical Center (VAMC); all outstanding records 
from this facility should be obtained.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The RO should also undertake necessary development to obtain 
all outstanding pertinent medical records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other indicated development/notification 
action before adjudicating the claims on appeal on the 
merits.  


In view of the foregoing, this case is hereby REMANDED to the 
RO the following: 

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from the Lebanon VAMC and 
any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the claims file, and the 
veteran and his representative should be 
so notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
examination.

2.  The RO should contact the veteran and 
ask him to provide specific information 
concerning the claimed combat service/in-
service stressful events that led to his 
PTSD.  Such information should include 
the dates and locations of the alleged 
events, as well as full names and units 
of the individuals involved.  The veteran 
is advised that this information is 
vitally necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information can not be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed combat 
service/in-service stressful experiences.  
The veteran should also again be invited 
to submit to the RO any military records 
in his possession.

3.  Regardless of the veteran's response, 
unless the RO determines that evidence 
sufficient to establish the occurrence of 
the claimed combat action (to which 
alleged stressors are related) or 
specific in-service stressful experiences 
has been received, the RO should prepare 
a letter outlining the in-service 
stressful experiences described by the 
veteran, with his correct unit and 
company identified in the letter, and 
should forward such letter, along with 
appropriate supporting documents, to the 
Commandant of the Marine Corps, 
Headquarters United States Marine Corps, 
MMSB10, 2008 Elliot Road, Suite 201, 
Quantico, VA.  That organization should 
be requested to provide any information 
that might corroborate the veteran's 
alleged in-service stressful experiences.  
The RO should also undertake any further 
development suggested by that 
organization, to include recommended 
contact with any other entities.

4.  The RO should prepare a report 
detailing the nature of any combat 
actions (to which a purported stressor is 
related) or specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the veteran's claims files.  If no 
combat action/claimed in-service 
stressful experience has been verified, 
then the RO should so state in its 
report, skip the development request in 
paragraph 5, below, and proceed with 
paragraph 6.  

5.  If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences 
is received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The veteran's claims 
files, to include a complete copy of this 
REMAND, must be provided to, and be 
reviewed by, the examiner.  In rendering 
a determination as to whether the 
diagnostic criteria for PTSD are met, the 
examiner is instructed that only verified 
combat action (to which a claimed in-
service stressful experience is related) 
or specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  The typewritten report of 
examination must include all examination 
findings, along with the complete for 
each opinion expressed and conclusion 
reached.

6.  The RO should arrange for the veteran 
to undergo a VA dermatology examination.  
The claims files, to include a complete 
copy of this REMAND, must be made 
available to and be reviewed the 
physician designated to examine the 
veteran.  All indicated studies and tests 
should be accomplished, and all clinical 
findings should be reported in detail.  
Following examination of the veteran, 
review of his pertinent medical history 
(to include that cited to herein), and 
with consideration of sound medical 
principles, the examiner should indicate 
whether the veteran currently has a skin 
disorder, and, if so, whether it is as 
least as likely as not that the diagnosed 
disability is the result of injury or 
disease incurred or aggravated during 
active military service, to include 
alleged Agent Orange exposure therein.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a typewritten report.

7.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

8.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  The RO must also review the claims 
files and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

10.  After completion of the foregoing, 
and after undertaking any indicated 
development and/or notification action, 
the RO should readjudicate the claims on 
appeal, on the merits, in light of all 
pertinent evidence and legal authority, 
to specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND. 

11.  If either determination remains 
adverse to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


